Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Claims pending: 79-98Claims withdrawn: 90-98
Claims under consideration:79-89

Priority
This application has a filing date of 08/12/2016 and has PRO 62/254,589 filed 11/12/2015. This application has PRO 62/204,937 filed 08/13/2015 as well.

Withdrawn Rejection(s)
The rejections of claim(s) 79-83,85-88 under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Ahmadian et al (US PG-Pub 20060088872); and claims 79-83,85-88,84,89 under 35 U.S.C. 103 as being unpatentable over Ahmadian et al (US PG-Pub 20060088872) in view of Robinson et al (2007 BMC Informatics 8:449 16 pages) are hereby withdrawn upon further consideration.

New Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 79-84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipshutz et al (1999 BioMethods vol. 10 ch 9 pp 241-254).
Lipshutz et al teach throughout the chapter and especially the title, preparation of oligonucleotide arrays by light directed synthesis. More particularly, in sections 9.3 to 9.4, Lipshutz et al teach, for instance complete arrays with all possible DNA oligomer sequences, each oligomer coupled to a distinct location on a surface in a two dimensional pattern of rows and columns (e.g. a 32 x 32 array of 1024 possible pentamers), wherein each of the polynucleotides differs from polynucleotides adjacent to it necessarily by less than 5 nucleotide subunits, wherein each of the polynucleotides comprises a first segment associated with a given row of the rows (e.g. pentamer residues 1-5 with odd positions defining vertical position)  and a second segment associated with a given column of the columns (e.g. pentamer residues 2-4 with even positions defining horizontal position) encoding the distinct location, wherein the first segment and the second segment can be mapped 1-to-1 to the particular location at which the polynucleotide comprising the first segment and the second segment is immobilized. The foregoing reads on claims 79,81,82,84. And as in claims 80,83, for example in said pentamer array TTTTT neighbors TTTCT above and TTTTC on the right. 

New Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 79-89 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lipshutz et al (1999 BioMethods vol. 10 ch 9 pp 241-254)
Lipshutz et al is relied upon as above regarding claims 79-84 and 87 plus the elements repeated in claim 88 from claim 83 as well as inherently on claim 86.
Further in sections 9.3 and 9.4, Lipshutz et al suggest 10 x 10 micron square oligonucletode features, exceedingly close to the upper limit of the area recited in claim 89, which as interpreted in MPEP 2144.05, the courts have held as rendering obvious (I).
While Lipshutz et al do not teach as a single embodiment, a third segment such as set forth in claim 85, Lipshutz et al do suggest probes for applications including polymorphism and mutation detection in sections 9.6-9.8.

It would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to add polymorph sequences to the complete oliogmer arrays of Lipshutz et al
One of ordinary skill in the art would have been motivated to add polymorph sequences to the complete oligomer arrays of LIpshutz et al in the interest of providing sufficient specificity for sequencing-by-hybridization applications, a promising technique described by Lipshutz et al in the last paragraph of section 9.9.
One of ordinary skill in the art would have had a reasonable expectation of success incorporating polymorph sequences into the complete oligomer arrays of LIpshutz et al since doing so would merely require an alternative masking sequence.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639        
11MAR2021